Pee Cubiam.
1. The existence of a conspiracy may be shown by circumstantial as well as by direct evidence. McLeroy v. State, 125 Ga. 240 (2) (54 S. E. 125).
2. There was sufficient evidence to authorize the jury to find that there was a conspiracy between the accused and another person jointly indicted, to kill the deceased, and that the deceased was killed in pursuance of such conspiracy.
3. There were no special grounds in the motion for new trial. The evidence authorized the verdict, and the judge did not err in refusing a new trial.

Judgment affirmed.


All the Justices concur, except Russell, O. J., and Eutcheson, J., who dissent.